Exhibit 10.6

 

Final Version

 

EXHIBIT E

to

Merger Agreement

 

FORM OF LETTER OF TRANSMITTAL

 

INSTRUCTIONS FOR LETTER OF TRANSMITTAL

FOR STOCKHOLDERS (“HOLDERS”)

OF XYNOMIC PHARMACEUTICALS, INC. (THE “COMPANY”)

 

1.Delivery of Letter of Transmittal, Exhibits and Certificates. The Letter of
Transmittal, together with the exhibits attached thereto, properly completed and
duly executed, together with the certificate(s) for the securities described,
should be delivered to Continental Stock Transfer & Trust Company (the “Exchange
Agent”) at the address below in the envelope enclosed for your convenience. If
the space provided on the Letter of Transmittal is inadequate, the applicable
information should be listed on a separate schedule to be attached thereto.

 

THE METHOD OF DELIVERY OF ALL REQUIRED DOCUMENTS IS AT THE ELECTION AND RISK OF
THE HOLDER, BUT IF SENT BY MAIL, IT IS RECOMMENDED THAT THEY BE SENT BY
REGISTERED MAIL WITH RETURN RECEIPT REQUESTED. DELIVERY OF THE DOCUMENTS WILL BE
EFFECTIVE, AND RISK OF LOSS AND TITLE WITH RESPECT THERETO SHALL PASS, ONLY WHEN
THE MATERIALS ARE ACTUALLY RECEIVED BY THE COMPANY AT THE ADDRESS BELOW.

 

2.Signatures.

 

a.If the Letter of Transmittal is signed by the registered owner(s) of the stock
certificate(s) listed and surrendered thereby, no endorsements of certificates
or separate stock powers are required. If the certificate(s) surrendered is
(are) owned of record by two or more joint owners, all such owners must sign the
Letter of Transmittal.

 

b.If, with respect to any surrendered certificate(s), the Letter of Transmittal
is signed by a person other than the registered owner of the certificate(s)
listed or its duly authorized representative (as confirmed by proper evidence
satisfactory to the Exchange Agent and to Bison Capital Acquisition Corp.
(“Parent”)), such certificate(s) must be endorsed or accompanied by appropriate
stock powers, in either case signed exactly as the name or names of the
registered owner or owners appear on the certificate(s). Signatures on such
Letters of Transmittal and such certificates or stock powers must be guaranteed
by a financial institution that is a member of a Securities Transfer Association
approved medallion program such as STAMP, SEMP or MSP (an “Eligible
Institution”).

 

c.If the Letter of Transmittal or any certificate, stock power or other exhibit
to the Letter of Transmittal is signed by trustees, executors, administrators,
guardians, attorney-in-fact, officers of corporations or other entities or
others, acting in a fiduciary or representative capacity, such persons should so
indicate when signing and proper evidence, satisfactory to Exchange Agent and to
Parent, of their authority to do so must be submitted.

 



 

 

 

3.Special Issuance and Delivery Instructions. Indicate on the Letter of
Transmittal all names and addresses to which consideration for the securities is
to be issued and the amounts thereto, if different from the name and address of
the person(s) signing the Letter of Transmittal. Signatures on such Letters of
Transmittal must be guaranteed by an Eligible Institution.

 

4.Form W-8/W-9. If you are a U.S. person, please enter your social security or
employer identification number, and complete, sign and date the attached Form
W-9. If you are a non-U.S. person, you must provide a properly completed and
executed Internal Revenue Service Form W-8BEN or other Form W-8, which you can
obtain from the Company by contacting the designated person below.

 

5.Additional Copies. Additional copies of the Letter of Transmittal may be
obtained from the Exchange Agent at the address listed below.

 

6.Lost, Stolen or Destroyed Stock Certificates. If any stock certificates have
been lost, stolen or destroyed, please indicate so on the front of the Letter of
Transmittal and additional paperwork will be sent to you to replace the lost,
stolen or destroyed stock certificates, as applicable.

 

All questions as to the validity, form and eligibility of any surrender of stock
certificates will be determined by the Exchange Agent and Parent, and such
determination shall be final and binding on each Holder. The Exchange Agent and
Parent reserve the right to waive any irregularities or defects in the surrender
of any certificates. A surrender will not be deemed to have been made until all
irregularities have been cured or waived. Neither the Exchange Agent nor Parent
is under any obligation to waive or to provide any notification of any
irregularities or defects in the surrender of any certificates, nor shall the
Exchange Agent or Parent be liable for any failure to give such notification.

 

All documentation and requests should be sent to the Exchange Agent at the
following address:

 

Continental Stock Transfer & Trust Company

1 State Street, 30th Floor

New York, New York 10004

Attn: Corporate Actions Department

Telephone No.: 917-262-2378

 

Method of delivery of the certificate(s) is at the option and risk of the
Holder. See Instruction 1.

 

All Holders, please mail or deliver each of the following:

 

☐ This Letter of Transmittal, duly executed by Holder

☐ The Lock-Up Agreement, duly executed by Holder, the form of which is attached
as Exhibit A

☐ The Amended and Restated Registration Rights Agreement, duly executed by
Holder, the form of which is attached as Exhibit B

☐ A completed and executed IRS Form W-9 or Form W-8BEN (or Other Form W-8), as
applicable, the form of which is attached as Exhibit C

☐ The certificate(s) representing your Company Stock 

☐ If required, as described in the instructions, an original stock power, duly
executed by Holder, the form of which is attached as Exhibit D

 

Please return all documents to the Exchange Agent using the address set forth in
the instructions.

 



 2 

 

 

LETTER OF TRANSMITTAL

 

To Exchange Securities of Xynomic Pharmaceuticals, Inc. Pursuant to the Merger
of Bison Capital Merger Sub Inc. and Xynomic Pharmaceuticals, Inc.

 

This letter of transmittal (this “Letter of Transmittal”) is being furnished in
connection with the merger of Bison Capital Merger Sub Inc., a Delaware
corporation and a wholly owned subsidiary of Bison Capital Acquisition Corp., a
British Virgin Islands company which, prior to the consummation of the
transactions contemplated by the Merger Agreement (as defined below), will
domesticate as a Delaware corporation and, immediately thereafter will be known
as “Xynomic Pharmaceuticals Holdings, Inc.” (the “Parent”), with and into
Xynomic Pharmaceuticals, Inc., a Delaware corporation (the “Company”), pursuant
to the Agreement and Plan of Merger, dated as of [●], 2018 (as amended from time
to time in accordance with the terms thereof, the “Merger Agreement”), by and
among (i) the Company, (ii) Parent, (iii) Bison Capital Merger Sub Inc., a
Delaware corporation and wholly owned subsidiary of Parent (the “Merger Sub”),
and (iv) Yinglin Mark Xu, an individual residing in Shanghai, China, in his
capacity as the Stockholder Representative (the “Stockholder Representative”).
Pursuant to the Merger Agreement, and subject to the terms and conditions set
forth therein, Merger Sub will merge with and into the Company, with the Company
surviving the Merger as a wholly-owned subsidiary of Parent (the “Merger”). At
the effective time of the Merger (the “Effective Time”), each issued and
outstanding share of capital stock of the Company (other than shares in respect
of which appraisal rights have been properly exercised and perfected to the
extent available under Section 262 of the General Corporation Law of the State
of Delaware and shares held by the Company or Parent) (the “Company Stock”) will
be cancelled and cease to exist in exchange for the right to receive the Merger
Consideration Shares and options to acquire common stock of the Company (each, a
“Company Option”) (whether vested or unvested) shall be assumed by Parent and
automatically converted into an option to acquire common stock of Parent, with
its price and number of shares equitably adjusted based on the conversion of the
Company Stock into the Merger Consideration Shares. Any capitalized term used
but not defined in this Letter of Transmittal will have the meaning ascribed to
such term in the Merger Agreement.

 

The undersigned holder (“Holder”) of Company Stock understands that this Letter
of Transmittal is being provided to both the Company and Parent in connection
with, and as a condition to the consummation of the Merger, and that the Company
and Parent are consummating the Merger and the other transactions contemplated
by the Merger Agreement in reliance upon the representations, warranties,
covenants and agreements of the Holder set forth in this Letter of Transmittal.

 

IN ADDITION, HOLDER HAS READ, UNDERSTANDS AND AGREES TO ALL OF THE TERMS AND
CONDITIONS SET FORTH IN THE MERGER AGREEMENT, THE TRANSACTION DOCUMENTS TO WHICH
THE HOLDER IS BOUND, THE MATERIALS ACCOMPANYING THIS LETTER OF TRANSMITTAL AND
THE ACCOMPANYING INSTRUCTIONS BEFORE COMPLETING ANY OF THE INFORMATION BELOW.

 



 3 

 

 

Please read carefully this entire Letter of Transmittal and the accompanying
instructions before completing any of the boxes below.

 

IMPORTANT: Holders of shares of capital stock of the Company will be entitled to
appraisal rights in connection with the Merger. If Holder did not vote in favor
of the Merger and wishes to exercise appraisal rights under Delaware law in
connection with the Merger, Holder should carefully review, in consultation with
legal counsel, Holder’s rights to appraisal as provided by Delaware law before
certificates formerly representing Company Stock are surrendered for exchange.

 

1. Representations and Warranties of Holder. Holder hereby represents, warrants
and covenants to the Company and Parent as follows as of the date of this Letter
of Transmittal and as of the Effective Time:

 

(a) Ownership of Securities. All of the Company Stock owned by the Holder,
including without limitation the number, type, class and series thereof, are set
forth and accurately described in Schedule 1 below (the “Holder Company Stock”).
Holder has beneficial ownership of, is the lawful owner of, and has good and
valid title to, the Holder Company Stock, free and clear of any and all pledges,
mortgages, encumbrances, charges, proxies, voting agreements, liens, adverse
claims, options, security interests and demands of any nature or kind whatsoever
(other than those imposed by applicable securities laws or the Company’s
organizational documents, as in effect on the date hereof). There are no claims
for finder’s fees or brokerage commission or other like payments in connection
with the Merger Agreement or the transactions contemplated thereby payable by
Holder pursuant to arrangements made by such Holder. Except for the Holder
Company Stock set forth on Schedule 1 and any Company Options, Holder is not a
beneficial owner or record holder of any: (i) equity securities of the Company,
(ii) securities of the Company having the right to vote on any matters on which
the holders of equity securities of the Company may vote, or (iii) options,
warrants or other rights to acquire from the Company any equity securities or
securities convertible into or exchangeable for equity securities of the
Company.

 

(b) Binding Agreement. Holder (i) if a natural person, is of legal age to
execute this Letter of Transmittal and each of the Exhibits hereto, including
the Lock-Up Agreement and the Amended and Restated Registration Rights
Agreement, and any other document required by this Letter of Transmittal
(collectively with the Letter of Transmittal, the “Transmittal Documents”), and
is legally competent to do so and (ii) if not a natural person, is (A) a
corporation or other entity duly organized and validly existing under the laws
of the jurisdiction of its organization and (B) has all necessary power and
authority to execute and deliver the Transmittal Documents, to perform its
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby. If Holder is not a natural person, the
execution and delivery of the Transmittal Documents, the performance of its
obligations hereunder and thereunder and the consummation of the transactions
contemplated hereby and thereby by Holder has been duly authorized by all
necessary corporate or similar action on the part of Holder. This Letter of
Transmittal and each other Transmittal Document, assuming due authorization,
execution and delivery hereof by the other parties hereto and thereto,
constitutes a legal, valid and binding obligation of Holder, enforceable against
Holder in accordance with its terms (except as such enforceability may be
limited by bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and other similar laws of general applicability relating to or
affecting creditor’s rights, and to general equitable principles).

 



 4 

 

 

(c) No Conflicts. No filing with, or notification to, any governmental
authority, and no consent, approval, authorization or permit of any other person
or entity is necessary for the execution of this Letter of Transmittal or any
other Transmittal Document by Holder, the performance of its obligations
hereunder or thereunder or the consummation by it of the transactions
contemplated hereby or thereby. None of the execution and delivery of this
Letter of Transmittal or any other Transmittal Document by Holder, the
performance of its obligations hereunder or thereunder or the consummation by it
of the transactions contemplated hereby or thereby will (i) conflict with or
result in any breach of the organizational documents of Holder, if applicable,
(ii) result in, or give rise to, a violation or breach of or a default under any
of the terms of any contract or obligation to which Holder is a party or by
which Holder or any of the Holder Company Stock or its other assets may be
bound, or (iii) violate any applicable law or order, except for any of the
foregoing in clauses (i) through (iii) as would not reasonably be expected to
impair in any material respect Holder’s ability to perform its obligations under
this Letter of Transmittal or the other Transmittal Documents. Holder has not
entered into any agreement or knowingly taken any action (nor will enter into
any agreement or knowingly take any action) that would make any representation
or warranty of Holder contained in this Letter of Transmittal untrue or
incorrect in any material respect or have the effect of preventing Holder from
performing any of its material obligations under this Letter of Transmittal or
any Transmittal Document.

 

(d) Investment Representations. Holder: (i) is an “accredited investor” as such
term is defined in Rule 501(a) of Regulation D under the Securities Act of 1933,
as amended (the “Securities Act”); (ii) is acquiring its portion of the Merger
Consideration Shares for itself for investment purposes only, and not with a
view towards any resale or distribution of such Merger Consideration Shares;
(iii) has been advised and understands that the Merger Consideration Shares (A)
are being issued in reliance upon one or more exemptions from the registration
requirements of the Securities Act and any applicable state securities laws, (B)
have not been and shall not be registered under the Securities Act or any
applicable state securities laws and, therefore, must be held indefinitely and
cannot be resold unless such Merger Consideration Shares are registered under
the Securities Act and all applicable state securities laws, unless exemptions
from registration are available and (C) will be subject to additional
restrictions on transfer pursuant to the Lock-Up Agreement; (iv) is aware that
an investment in Parent is a speculative investment and is subject to the risk
of complete loss; and (v) acknowledges that Parent is under no obligation
hereunder to register the Merger Consideration Shares under the Securities Act
(except as may be set forth in the Amended and Restated Registration Rights
Agreement). Holder does not have any contract with any person or entity to sell,
transfer, or grant participations to such person or entity, or to any third
person or entity, with respect to the Merger Consideration Shares. By reason of
Holder’s business or financial experience, or by reason of the business or
financial experience of Holder’s “purchaser representatives” (as that term is
defined in Rule 501(h) under the Securities Act), Holder is capable of
evaluating the risks and merits of an investment in Parent and of protecting its
interests in connection with this investment. Holder has carefully read and
understands all materials provided by or on behalf of Parent or its affiliates
or the managers, directors, officers, employees, agents or advisors of Parent or
its affiliates (collectively, “Parent’s Representatives”) to Holder or its
affiliates or the managers, directors, officers, employees, agents or advisors
of Holder or its affiliates (collectively, the “Holder’s Representatives”)
pertaining to an investment in Parent and has consulted, as Holder has deemed
advisable, with its own attorneys, accountants or investment advisors with
respect to the investment contemplated hereby and its suitability for Holder.
Holder acknowledges that the Merger Consideration Shares are subject to dilution
for events not under the control of Holder. Holder has completed its independent
inquiry and has relied fully upon the advice of its own legal counsel,
accountant, financial and other Holder’s Representatives in determining the
legal, tax, financial and other consequences of the Merger Agreement and the
Transmittal Documents and the transactions contemplated hereby and thereby and
the suitability of the foregoing for Holder and its particular circumstances,
and has not relied upon any representations or advice by Parent or Parent’s
Representatives. Holder acknowledges and agrees that no representations or
warranties have been made by Parent or any Parent Representative to Holder, and
that Holder has not been guaranteed or represented to by any person or entity,
(i) any specific amount or the event of the distribution of any cash, property
or other interest in Parent or (ii) the profitability or value of the Merger
Consideration Shares in any manner whatsoever. Holder: (A) has been represented
by independent counsel (or has had the opportunity to consult with independent
counsel and has declined to do so); (B) has had the full right and opportunity
to consult with Holder’s attorneys and other advisors and has availed itself of
this right and opportunity; (C) has carefully read and fully understands the
Merger Agreement and this Letter of Transmittal and the other Transmittal
Documents in their entirety and has had them fully explained to it by such
counsel; (D) is fully aware of the contents hereof and the meaning, intent and
legal effect thereof; and (E) is competent to execute this Letter of Transmittal
and the other Transmittal Documents and has executed this Letter of Transmittal
and the other Transmittal Documents free from coercion, duress or undue
influence.

 



 5 

 

 

2. Escrow and Indemnification. Holder acknowledges, covenants and agrees that
(a) pursuant to Section 1.10 of the Merger Agreement, 3% of the Closing Parent
Share Consideration and 3% of the Earnout Parent Share Consideration (if
payable) (collectively, the “Escrow Shares”) will be held in escrow for up to
eighteen (18) months after the Closing Date (the “Indemnity Escrow Period”)
(subject to amounts retained in escrow thereafter for then pending claims) and
shall serve as security for, and a source of payment of, (i) the indemnification
rights of Parent, its affiliates and their respective officers, directors,
managers, employees, successors and permitted assigns (collectively, the
“Indemnified Parties”) pursuant to Article X of the Merger Agreement and (ii)
any post-closing merger consideration adjustment in favor of Parent pursuant to
Section 1.05 of the Merger Agreement. Consequently, Holder’s Pro Rata Share (as
defined in the Merger Agreement) of the Escrow Shares will be held in escrow in
accordance with the Merger Agreement and the Escrow Agreement to be entered into
in connection with the Merger Agreement. Holder will be required to provide
several indemnification to the Indemnified Parties for claims made during the
Indemnity Escrow Period to the extent of the Escrow Shares then remaining in the
escrow account.

 

3. Disposition of Company Stock. Pursuant to the Merger Agreement, Holder hereby
surrenders, cancels and terminates Holder’s shares of Company Stock in exchange
for the Merger Consideration Shares payable in respect of such shares of Company
Stock (net of any Escrow Shares) pursuant to the Merger Agreement. Holder hereby
authorizes and instructs the Exchange Agent to issue to Holder the portion of
Merger Consideration Shares (less the Escrow Shares) due to Holder as a result
of the Merger.

 

4. Appointment of Stockholder Representative to Act on Holder’s Behalf. By the
execution and delivery of this Letter of Transmittal, Holder on behalf of itself
and its successors and assigns, hereby agrees to the provisions of Section 12.01
of the Merger Agreement and irrevocably constitutes and appoints Yinglin Mark Xu
in his capacity as the Stockholder Representative as set forth in the Merger
Agreement, as the true and lawful agent and attorney-in-fact of Holder with full
powers of substitution to act in the name, place and stead thereof with respect
to the performance on behalf of Holder to the extent set forth in Section 12.01
of the Merger Agreement.

 



 6 

 

 

5. Release of Claims. In consideration of the receipt of its Merger
Consideration Shares, Holder, intending to be legally bound, effective as of the
Effective Time hereby releases and discharges the Company and its affiliates and
their respective directors, officers, employees, agents, representatives,
successors and assigns (collectively, “Releasees”) fully, finally and forever,
from all and any manner of claims, actions, rights, causes of action, suits,
obligations, liabilities, debts, due sums of money, agreements, promises,
damages, judgments, executions, accounts, expenses, costs, attorneys’ fees and
demands whatsoever, whether in law, contract or equity, whether known or
unknown, matured or unmatured, foreseen or unforeseen (collectively, “Claims”),
arising out of events existing or occurring contemporaneously with or prior to
the Effective Time, in each case, in Holder’s capacity as a stockholder or
option holder of the Company (or its predecessors) or otherwise relating to
Holder’s acquisition, ownership, control or sale of Company Stock; provided,
that nothing contained herein shall operate to release (i) any liabilities of a
Releasee based upon, arising out of or relating to, without duplication, this
Letter of Transmittal or any of the other Transmittal Documents, the Merger
Agreement, or any of the Transaction Documents, (ii) the Company for claims for
Fraud made by Parent against the Company or any of its subsidiaries under the
Merger Agreement for which Holder has any responsibility beyond the Escrow
Shares, (iii) any claim Holder may have, in his or her capacity as an employee,
director or officer of the Company or any of its subsidiaries, for
indemnification by the Company or any of its subsidiaries, whether pursuant to
an indemnification agreement, under the Company’s organizational documents as in
effect immediately prior to the Closing or pursuant to applicable law, and any
related rights as a named insured under any Company insurance policy relating
thereto or (iv) any claim Holder may have for vested benefits and unpaid wages
that are owed to Holder in his or her capacity as an employee, director, officer
or consultant of the Company or any of its subsidiaries. Holder hereby
irrevocably covenants to refrain from, directly or indirectly, asserting,
commencing or instituting any cause of action, suit or claim of any kind against
any Releasee based upon any matter intended or purported to be released hereby.
This release may not be altered except in a writing signed by the person or
entity against whose interest such change shall operate.

 

6. Post-Closing Confidentiality. Holder hereby agrees for a period of two (2)
years from and after the date hereof to, and to direct Holder’s Representatives
to: (i) treat and hold in strict confidence any Company Confidential Information
(as defined below), and not use for any purpose (except in connection with the
consummation of the transactions contemplated by this Letter of Transmittal, the
Merger Agreement or the Transaction Documents, performing its obligations
hereunder or thereunder or enforcing its rights hereunder or thereunder), nor
directly or indirectly disclose, distribute, publish, disseminate or otherwise
make available to any third party any of the Company Confidential Information
without the Company’s and Parent’s prior written consent. As used in this Letter
of Transmittal, “Company Confidential Information” means all material and
information relating to the business, affairs and assets of the Company or its
subsidiaries, including material and information that concerns or relates to the
Company or its subsidiaries’ bidding and proposal, technical, computer hardware
or software, administrative, management, operational, data processing,
financial, marketing, sales, human resources, business development, planning
and/or other business activities, and information regarding genetic or other
biological materials, gene sequences, cell lines, viruses, plasmids, vectors,
compounds, protocols, assays and clinical trials, regardless of whether such
material and information is maintained in physical, electronic, or other form,
that is: (A) gathered, compiled, generated, produced or maintained by the
Company or its subsidiaries, or provided to the Company or its subsidiaries by
their respective suppliers, service providers or customers; and (B) intended and
maintained by the Company or its subsidiaries or their respective
representatives, suppliers, service providers or customers to be kept in
confidence. The obligations set forth in this Section 6 will not apply to any
Company Confidential Information that: (i) is known or available through other
lawful sources not known by Holder to be bound by a confidentiality agreement
with, or other confidentiality obligation to, the Company or its subsidiaries;
(ii) is or becomes publicly known through no violation of this Letter of
Transmittal or other non-disclosure obligation of Holder or any of Holder’s
Representatives; (iii) is already in the possession of Holder at the time of
disclosure, provided that such information is not known to Holder to be subject
to another confidentiality agreement or other confidentiality obligation; (iv)
is independently developed by or for Holder or any of Holder’s Representatives
without derivation from, reference to or reliance upon, or using in any manner,
Company Confidential Information and without violating any of the
confidentiality obligations under this Letter of Transmittal or (v) is required
to be disclosed by applicable law, regulation, stock exchange rule or other
market or reporting system, pursuant to an order of any administrative body or
court of competent jurisdiction, or by other legal, judicial, regulatory or
administrative process (by oral questions, interrogatories, requests for
information or documents in legal proceedings, subpoena, civil investigative
demand or other similar process) (provided that, with respect to this clause
(v), (A) the Company is given reasonable prior written notice, (B) Holder
cooperates (and directs Holder’s Representatives to cooperate), at the Company’s
sole cost and expense, with any reasonable request of the Company to seek to
prevent or narrow such disclosure and (C) if after compliance with clauses (A)
and (B) such disclosure is still required, Holder and Holder’s Representatives
will only disclose such portion of the Company Confidential Information that is
expressly required by such order, as it may be subsequently narrowed).
Notwithstanding the foregoing, in the event that Holder is already subject to
confidentiality obligations to the Company which are in effect as of the Closing
Date which provide that such confidentiality obligations are the sole
confidentiality provisions with respect to the Company applicable to Holder,
then those confidentiality obligations will apply to Holder in lieu of the
provisions of this Section 6. Nothing in the Section 6 shall limit the right of
the Holder to provide any information required by law to any tax authority and
no notice of such disclosure shall be required to be given to the Company.

 

{remainder of page intentionally left blank; signature page follows}

 



 7 

 

 

IMPORTANT — HOLDERS SIGN HERE

 

(Must be signed by registered Holder(s) exactly as name(s) appear(s) on stock
certificate(s) and/or on a security position listing or by person(s) authorized
to become registered holder(s) as evidenced by certificates and documents
transmitted herewith. If signature is by trustees, executors, administrators,
guardians, attorneys-in-fact, officers of corporations or others acting in a
fiduciary or representative capacity, please set forth full title and see
Instruction 2.)

 

Method of delivery of the certificate(s) is at the option and risk of the
Holder. See Instruction 1.

 

Signature(s):
_____________________________________________________________________

 

Print Name:
______________________________________________________________________

 

Title (if signing on behalf of an entity Holder):
___________________________________________

 

Mailing Address:
__________________________________________________________________

 

_________________________________________________________________________________

 

_________________________________________________________________________________

 

Area Code and Telephone Number:
____________________________________________________

 

Email Address:
____________________________________________________________________

 

Dated: _____________, 2018

 



 8 

 

 

GUARANTEE OF SIGNATURE(S)

(See Instruction 2)

Complete ONLY if required by Instruction 2.

 

FOR USE BY ELIGIBLE INSTITUTION ONLY.

PLACE MEDALLION GUARANTEE IN SPACE BELOW.

 

Firm:_____________________________________________________________

 

By:_____________________________________________________________

 

Title:_____________________________________________________________

 

Date:_____________________________________________________________

 

Address:_____________________________________________________________   
 _____________________________________________________________   
 _____________________________________________________________

 



 9 

 

 

Schedule 1

 

Holder Company Stock

 

Name(s) and Address(es) of Registered Owner(s)

(Please fill in, if blank, exactly as name(s) appear(s) on the records of the
Company)

Company Stock

(Attach additional list if necessary)

 

Company
Certificate Number(s)

 

__________________________

 

__________________________

 

__________________________

 

Number of Shares
Company Stock

 

__________________________

 

__________________________

 

__________________________

 

Class of Shares
Company Stock

 

__________________________

 

__________________________

 

__________________________

 

 

☐ If any certificate(s) representing Company Stock that you own have been lost,
stolen or destroyed, check this box and see Instruction 6. Please fill out the
remainder of this Letter of Transmittal and:

 

Indicate here the number and class of shares of Company Stock represented by the
lost, stolen or destroyed certificates:

 

______________________________________________________________________________________________________________

 

(number and class of shares of Company Stock)

 



 10 

 

 

Schedule 2

 

Special Issuance and Delivery Instructions

 

SPECIAL ISSUANCE INSTRUCTIONS
(See Instructions 2 and 3)

 

SPECIAL DELIVERY INSTRUCTIONS
(See Instructions 2 and 3) To be completed ONLY if the Merger Consideration
Shares are to be issued in the name of someone other than the undersigned
Holder. To be completed ONLY if the physical copies of the new certificates for
the Merger Consideration Shares are to be delivered to someone other than the
undersigned or to the undersigned at an address other than that shown above.    

Holder Company Stock to which the Special Issuance Instruction applies (must
match at least one of the entries of Holder Company Stock listed on Schedule 1):

 

______________________________________

 

______________________________________

 

______________________________________

 

 

Holder Company Stock to which the Special Delivery Instruction applies (must
match at least one of the entries of Holder Company Stock listed on Schedule 1):

 

_______________________________________

 

_______________________________________

 

_______________________________________

 

 

Issue to

 

Name:

 

______________________________________

(Please Print)       

 

Address: ______________________________

 

______________________________________

(Include Zip Code) 

 

______________________________________

(Tax Identification or Social Security No.)              

 

 

Deliver to:

 

Name:

 

_______________________________________

(Please Print)            

 

Address: _______________________________

 

_______________________________________

(Include Zip Code)   

If the above space is inadequate, please note that fact above and continue on a
separate attachment If the above space is inadequate, please note that fact
above and continue on a separate attachment

 



 11 

 

 

Exhibit A

Form of Lock-Up Agreement

 

TO BE EXECUTED BY ALL HOLDERS

 

[Execute attached Form Lock-Up Agreement]

 



 12 

 

 

Exhibit B

[Form of Amended and Restated Registration Rights Agreement]

 

TO BE EXECUTED BY ALL HOLDERS

 

[Execute attached Form Registration Rights Agreement]

 



 13 

 

 

Exhibit C-1

IRS Form W-9

 

TO BE COMPLETED BY ALL U.S. HOLDERS

 

(See Instruction 4)

 

[Complete attached Form W-9]

 



 14 

 

 

Exhibit C-2

Form W-8BEN

 

TO BE COMPLETED BY ALL NON-U.S. HOLDERS THAT ARE NATURAL PERSONS1

 

(See Instruction 4)

 

[Complete attached Form W-8BEN]

 

 

 

 

 

 



 



1 If the Holder is a non-U.S. entity, it should complete Form W-8BEN-E; if the
investment is related to a trade or business that the non-U.S. Holder has in the
United States, the non-U.S. Holder should consider instead completing Form
W-8ECI; if the non-U.S. Holder is a non-U.S. pass-through entity, the non-U.S.
Holder should consider instead completing Form W-8IMY. Each Holder should
consult his, her or its tax advisor as to the applicable form that he, she or it
should submit.

 



 15 

 

 

Exhibit D

Form of Stock Power

 

TO BE COMPLETED BY HOLDERS OF COMPANY STOCK

WHERE THE LETTER OF TRANSMITTAL IS NOT SIGNED BY THE

REGISTERED OWNER OF THE STOCK CERTIFICATE(S)

 

(See Instruction 2)

 

[Complete attached Form Stock Power]

 



 16 

 